Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Specifically:
Claims 4 and 14 recite that “…the plurality of touch units in the first touch region comprise one first touch unit and the plurality of second touch units…”, while claim 1 recites that “…a plurality of second touch units are arranged in the second touch region…”. It is unclear how all of the second touch units can be located within the first touch region while a plurality of second touch units are located in the second touch region, assuming that the first touch region is different than the second touch region. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 – 8, 11, 13 and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Pub. No. 2019/0121484 A1).
As to claim 1, Zhang shows a touch display panel 1 (Figs 1 and 5 and paras. 37 and 53), comprising: a touch layer (including touch electrodes 20, Figs. 1, 5 and 6 and para. 52) comprising at least one first touch region (including frame-shaped electrodes 211, Figs. 1 and 5 and paras. 37 and 56) and at least one second touch region (including touch electrode blocks 21, Figs. 1 and 5 and paras. 37 and 52), wherein the first touch region and the second touch region have a same area (Figs. 4 and 5 and paras. 47 and 48, note that the electrode blocks can be evenly distributed, meaning that the areas of each type of block will effectively have the same areas), at least one first touch unit is arranged in the first touch region (Fig. 5), and a plurality of second touch units are arranged in the second touch region (Fig. 5); and a connecting portion 22 (corresponding to non-display area 3) connected to the first touch unit and the second touch unit through a plurality of touch lines (Fig. 5 and para. 53); wherein a size of the first touch unit is smaller than a size of the second touch unit (Figs. 1 and 5 and paras. 37 and 42), a wiring region is formed on one end of the first touch region close to the connecting portion (Figs. 5 and 6), and the wiring region is configured to accommodate the touch lines (Fig. 5 and para. 53).
As to claim 3, Zhang shows that a plurality of touch units in the first touch region are arranged along a first direction (diagonally, for example, Fig. 5), and the plurality of touch units in the first touch region comprise at least one first touch unit (Fig. 5); and a plurality of touch units in the second touch region are arranged along the first direction (Fig. 5), and all of the plurality of touch units in the second touch region are the second touch units (inherently the case as each electrode block 21 is located within the second touch region, Fig. 5).
As to claim 5, Zhang shows that a first interval is defined between the adjacent touch units in the first touch region (i.e. distance between diagonally separated frame shaped electrodes 211 in first and second rows, Fig. 5), and a second interval is defined between the adjacent touch units in the second touch region (i.e. distance between diagonally separated touch electrode blocks 21 in first and second rows, Fig. 5), and the first interval is equal to the second interval (Fig. 5).
As to claim 6, Zhang shows that a first interval is defined between the adjacent touch units in the first touch region (i.e. distance between diagonally separated frame shaped electrodes 211 in third and fourth rows, Fig. 5), a second interval is defined between the adjacent touch units in the second touch region (i.e. distance between diagonally separated touch electrode blocks 21 in first and second rows, Fig. 5), and the first interval is less than the second interval (Fig. 5).
As to claim 7, Zhang shows that the touch layer comprises multiple first touch regions and multiple second touch regions (Figs. 5 and 6), and the first touch regions and the second touch regions are alternately arranged (Fig. 5 and 6).
As to claim 8, Zhang shows that each touch unit in the first touch region is connected to one end of a first touch line (Figs. 5 and 6 and para. 69), and another end of the first touch line is connected to the connecting portion (Figs. 5 and 6 and para. 69); and each touch unit in the second touch region adjacent to a column of the first touch units is connected to one end of a second touch line (Figs. 5 and 6 and para. 69), and another end of the second touch line is connected to the connecting portion (Figs. 5 and 6 and para. 69); wherein the first touch line comprises a first line segment connected to the connecting portion (Figs. 5 and 6 and para. 69), the second touch line comprises a second line segment connected to the connecting portion (Figs. 5 and 6 and para. 69), and at least a portion of the first line segment and at least a portion of the second line segment are located in the wiring region of the first touch region (Figs. 5 and 6 and para. 69).
As to claim 11, Zhang shows a manufacturing method of a touch display panel 1 (Figs 1 and 5 and paras. 37 and 53), comprising: depositing a touch metal layer 20 (para. 52) on an encapsulation (passivation) layer 41 (Fig. 6 and para. 55); and patterning the touch metal layer to form a touch layer (Figs. 5 and 6 and para. 52); wherein the touch layer comprises at least one first touch region (including frame-shaped electrodes 211, Figs. 1 and 5 and paras. 37 and 56) and at least one second touch region (including touch electrode blocks 21, Figs. 1 and 5 and paras. 37 and 52), the first touch region and the second touch region have a same area (Figs. 4 and 5 and paras. 47 and 48, note that the electrode blocks can be evenly distributed, meaning that the areas of each type of block will effectively have the same areas), and at least one first touch unit is arranged in the first touch region (Fig. 5), and a plurality of second touch units are arranged in the second touch region (Fig. 5), a size of the first touch unit is smaller than a size of the second touch unit (Figs. 1 and 5 and paras. 37 and 42), a wiring region is formed on one end of the first touch region close to the connecting portion (Figs. 5 and 6), and the wiring region is configured to accommodate touch lines of the first touch unit and the second touch unit (Fig. 5 and para. 53).
As to claim 13, Zhang shows that a plurality of touch units in the first touch region are arranged along a first direction (diagonally, for example, Fig. 5), and the plurality of touch units in the first touch region comprise at least one first touch unit (Fig. 5); and a plurality of touch units in the second touch region are arranged along the first direction (Fig. 5), and all of the plurality of touch units in the second touch region are the second touch units (inherently the case as each electrode block 21 is located within the second touch region, Fig. 5).
As to claim 15, Zhang shows that a first interval is defined between the adjacent touch units in the first touch region (i.e. distance between diagonally separated frame shaped electrodes 211 in first and second rows, Fig. 5), and a second interval is defined between the adjacent touch units in the second touch region (i.e. distance between diagonally separated touch electrode blocks 21 in first and second rows, Fig. 5), and the first interval is equal to the second interval (Fig. 5).
As to claim 16, Zhang shows that a first interval is defined between the adjacent touch units in the first touch region (i.e. distance between diagonally separated frame shaped electrodes 211 in third and fourth rows, Fig. 5), a second interval is defined between the adjacent touch units in the second touch region (i.e. distance between diagonally separated touch electrode blocks 21 in first and second rows, Fig. 5), and the first interval is less than the second interval (Fig. 5).
As to claim 17, Zhang shows that the touch layer comprises multiple first touch regions and multiple second touch regions (Figs. 5 and 6), and the first touch regions and the second touch regions are alternately arranged (Fig. 5 and 6).
As to claim 18, Zhang shows that each touch unit in the first touch region is connected to one end of a first touch line (Figs. 5 and 6 and para. 69), and another end of the first touch line is connected to the connecting portion (Figs. 5 and 6 and para. 69); and each touch unit in the second touch region adjacent to a column of the first touch units is connected to one end of a second touch line (Figs. 5 and 6 and para. 69), and another end of the second touch line is connected to the connecting portion (Figs. 5 and 6 and para. 69); wherein the first touch line comprises a first line segment connected to the connecting portion (Figs. 5 and 6 and para. 69), the second touch line comprises a second line segment connected to the connecting portion (Figs. 5 and 6 and para. 69), and at least a portion of the first line segment and at least a portion of the second line segment are located in the wiring region of the first touch region (Figs. 5 and 6 and para. 69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of He et al. (US Pub. No. 2016/0291781 A1).
As to claims 2 and 12, Zhang does not show that a first distance is defined between the connecting portion and a touch unit closest to the connecting portion in the first touch region, a second distance is defined between the connecting portion and a touch unit closest to the connecting portion in the second touch region, and the first distance is greater than the second distance.
He shows that a first distance is defined between the connecting portion (lower area near drive circuit 103, Fig. 5 and para 34 and 47), and a touch unit (frame area electrode 101a2, for example) closest to the connecting portion in the first touch region (i.e. frame area, Fig. 5 and para. 48), a second distance is defined between the connecting portion and a touch unit (display area electrode 101a1, for example) closest to the connecting portion in the second touch region (i.e. display area, Fig. 5 and para. 48), and the first distance is greater than the second distance (Fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of He by adjusting the distances between the connection area and each touch region in this way because designing the system in this way allows the devoice to limit the size of the frame area (para. 50).
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim (US Pub. No. 2015/0029116 A1).
As to claim 9, Zhang shows that the first line segment comprises a first sub-segment in a second direction (i.e. vertical, Fig. 5).
Zhang does not show a second sub-segment in a third direction, and the second line segment comprises a third sub-segment in the third direction and a fourth sub-segment in the third direction, the second direction is perpendicular to the third direction, and the third direction is parallel to the first direction.
Kim shows touch electrodes (Txnn) arranged in a first direction (vertically, for example, Gig. 4 and para. 67), wherein a first sub-segment of a connecting wire (TW21, for example) is arranged in a second direction (horizontally, Fig. 4 and para. 67), a second sub-segment (near bottom) of the connecting wire is arranged in a third direction (vertically, Fig. 4 and para. 67), and the second line segment comprises a third sub-segment in the third direction and a fourth sub-segment in the third direction (Fig. 4), the second direction is perpendicular to the third direction (Fig. 4), and the third direction is parallel to the first direction (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Kim by providing segmentation of the connecting wires in this way because  it is possible to prevent touch accuracy and linearity from being deteriorated though touches that are performed at edge areas and corner areas of the active area AA of the touch sensor integrated type display device (para. 88).
As to claims 10 and 20, Zhang does not show that the first sub-segments are arranged at equal intervals in the wiring region, and the third sub-segments are arranged at equal intervals in the wiring region.
Kim shows that first sub-segments are arranged at equal intervals in a wiring region, and the third sub-segments are arranged at equal intervals in the wiring region (Fig. 4 and para. 67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Kim by providing segmentation of the connecting wires in this way because  it is possible to prevent touch accuracy and linearity from being deteriorated though touches that are performed at edge areas and corner areas of the active area AA of the touch sensor integrated type display device (para. 88).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627